Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 1 of 24




            EXHIBIT A
         Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 2 of 24




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                   WACO DIVISION

    BLACKBIRD TECH LLC d/b/a
    BLACKBIRD TECHNOLOGIES,

         Plaintiff,
                                                             C.A. No.: 6:20-cv-00603-ADA
    v.
                                                              JURY TRIAL DEMANDED
    EVERNOTE CORPORATION

         Defendant.




                             [PROPOSED] PROTECTIVE ORDER1
         WHEREAS, Plaintiff Blackbird Tech LLC d/b/a/ Blackbird Technologies (“Blackbird”)

and Defendant Evernote Corporation (hereafter referred to as “the Parties” or “Party” when

referring to one side) believe that certain information that will likely be encompassed by discovery

demands by the Parties discloses or reflects trade secrets, confidential business information, or

other proprietary information;

         WHEREAS, the Parties seek the entry of a protective order to limit the disclosure of any

such information in accordance with Federal Rule of Civil Procedure 26(c).

         THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

1.       Each Party may designate as confidential for protection under this Order, in whole or in

         part, any document, information or material that constitutes or includes, in whole or in part,

         confidential or proprietary information or trade secrets of the Party or a Third Party to




1
 Per the Court’s instruction, for disputed provisions, Plaintiff’s proposed language is in RED
and Defendant’s proposed language is in BLUE.


PROTECTIVE ORDER                                                                               Page 1
       Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 3 of 24




      whom the Party reasonably believes it owes an obligation of confidentiality with respect to

      such document, information or material (“Protected Material”).

2.    Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

      Order with the designation “Confidential,” “Confidential – Outside Attorneys’ Eyes Only,”

      or “Highly Confidential – Attorneys’ Eyes Only” shall receive the same treatment as if

      designated “RESTRICTED – ATTORNEYS’ EYES ONLY” under this Order, unless and

      until such document is redesignated to have a different classification under this Order.

3.    With respect to documents, information or material designated “CONFIDENTIAL,”

      “RESTRICTED – ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

      SOURCE CODE” (collectively “DESIGNATED MATERIAL”),2 subject to the provisions

      herein and unless otherwise stated, this Order governs, without limitation: (a) all

      documents, electronically stored information, and/or things as defined by the Federal Rules

      of Civil Procedure; (b) all pretrial, hearing or deposition testimony, or documents marked

      as exhibits or for identification in depositions and hearings; (c) pretrial pleadings, exhibits

      to pleadings and other court filings; (d) affidavits; and (e) stipulations. All copies,

      reproductions, extracts, digests and complete or partial summaries prepared from any

      DESIGNATED MATERIALS shall also be considered DESIGNATED MATERIAL and

      treated as such under this Order.

4.    A designation of Protected Material (i.e., “CONFIDENTIAL,” “RESTRICTED –

      ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE”)




      2
         The term DESIGNATED MATERIAL is used throughout this Protective Order to refer
to the class of materials designated as “CONFIDENTIAL,” “RESTRICTED – ATTORNEYS’
EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE,” both individually and
collectively.


PROTECTIVE ORDER                                                                             Page 2
    Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 4 of 24




    may be made at any time. Protected Material shall be designated by the Party producing it

    by affixing a legend or stamp on such document, information or material as follows:

    “CONFIDENTIAL,”          “RESTRICTED          –   ATTORNEYS’          EYES      ONLY,”      or

    “RESTRICTED CONFIDENTIAL SOURCE CODE.” The words “CONFIDENTIAL,”

    “RESTRICTED – ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

    SOURCE CODE” shall be placed clearly on each page of the Protected Material (except

    deposition and hearing transcripts) for which such protection is sought. For deposition and

    hearing transcripts, the word “CONFIDENTIAL,” “RESTRICTED – ATTORNEYS’

    EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE” shall be placed

    on the cover page of the transcript (if not already present on the cover page of the transcript

    when received from the court reporter) by each attorney receiving a copy of the transcript

    after that attorney receives notice of the designation of some or all of that transcript as

    Protected Material. Inadvertent or unintentional production of documents, information or

    material that has not been designated as DESIGNATED MATERIAL shall not be deemed

    a waiver in whole or in part of a claim for confidential treatment. Any party that

    inadvertently or unintentionally produces Protected Material without designating it as

    DESIGNATED MATERIAL may request destruction of that Protected Material by

    notifying the recipient(s), as soon as reasonably possible after the producing Party becomes

    aware of the inadvertent or unintentional disclosure, and providing replacement Protected

    Material that is properly designated. The recipient(s) shall then destroy all copies of the

    inadvertently or unintentionally produced Protected Materials and any documents,

    information or material derived from or based thereon.




PROTECTIVE ORDER                                                                           Page 3
     Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 5 of 24




5.   “CONFIDENTIAL” documents, information and material may be disclosed only to the

     following persons, except upon receipt of the prior written consent of the designating party,

     or upon order of the Court:

     (a)    outside counsel in this Action for the Parties, including the partners, members,
            associates and contract attorneys of such counsel;

     (b)    counsel of record at Blackbird;

     (c)    employees or other members of the staff of such counsel identified in (a) and (b)
            above assigned to and reasonably necessary to assist such counsel in the litigation
            of this Action;

     (d)    with the exception of Paragraph 5(b) of this Order, in-house counsel for the Parties
            who either have responsibility for making decisions dealing directly with the
            litigation of this Action, or who are assisting outside counsel in the litigation of this
            Action and legal support staff assigned to and reasonably necessary to assist such
            counsel in the litigation of this Action;

     (e)    up to and including two (2) designated representatives of each of the Parties who
            are officers or employees of a Party, to the extent reasonably necessary for the
            litigation of this Action and identified in writing to the other Party at least three
            days in advance, except that either party may in good faith request the other Party’s
            consent to designate one or more additional representatives, the other party shall
            not unreasonably withhold such consent, and the requesting party may seek leave
            of Court to designate such additional representative(s) if the requesting party
            believes the other party has unreasonably withheld such consent;

     (f)    outside consultants or experts (i.e., not existing employees or affiliates of a Party)
            retained for the purpose of this litigation, provided that before access is given, the
            consultant or expert has completed the Undertaking attached as Appendix A hereto
            and the same is served upon the producing Party with the following materials:
                 i. a current curriculum vitae of the consultant or expert, identifying the
                    consultant’s or expert’s current employer and his or her employers in the
                    past (4) four years;
                ii. a list of all cases in which the consultant or expert has worked in the past
                    four (4) years; and
               iii. a list that identifies each person or entity for which the consultant or expert
                    has consulted during the last four (4) years, and that identifies the general
                    subject matter of the work (subject to any confidentiality obligations that
                    may exist as to such consulting, as to which the consultant or expert shall
                    exercise reasonable efforts to obtain permission to disclose at least the
                    industry segment and general subject area of the technology);




PROTECTIVE ORDER                                                                             Page 4
     Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 6 of 24




            Such information will be provided to the producing Party at least seven (7) calendar
            days before access to the Protected Material is to be given to that consultant to
            allow the producing Party to object to and notify the receiving Party in writing that
            it objects to disclosure of Protected Material to the consultant or expert. The Parties
            agree to promptly confer and use good faith to resolve any such objection. If the
            Parties are unable to resolve any objection, the objecting Party may file a motion
            with the Court ten (10) days after notice is received, or within such other time as
            the Parties may agree, seeking a protective order with respect to the proposed
            disclosure. The objecting Party shall have the burden of proving the need for a
            protective order. No disclosure shall occur until all such objections are resolved
            by agreement or Court order;

     (g)    independent litigation support services, including persons working for or as court
            reporters, graphics or design services, jury or trial consulting services, and
            photocopy, document imaging, and database services retained by counsel and
            reasonably necessary to assist counsel with the litigation of this Action, and mock
            jurors, provided they are only exposed to DESIGNATED MATERIAL during the
            course of a mock exercise and separately sign onto this Order and agree to be bound
            by its terms prior to the mock exercise. Mock jurors signing this Order need not be
            disclosed to the producing Party; and

     (h)    the Court and its personnel and the jury as well as any mediator who is assigned to
            hear this matter, and his or her staff, subject to their agreement to maintain
            confidentiality to the same degree as required by this Protective Order.

6.   A Party shall designate documents, information or material as “CONFIDENTIAL” only

     upon a good faith belief that the documents, collection of documents, information or

     material contains confidential or proprietary information or trade secrets of the Party or a

     Third Party to whom the Party reasonably believes it owes an obligation of confidentiality

     with respect to such documents, information or material.

7.   Documents, information or material produced pursuant to any discovery request in this

     Action, including but not limited to Protected Material designated as DESIGNATED

     MATERIAL, shall be used by the receiving Party and other receiving persons authorized

     to access DESIGNATED MATERIAL under this Order only in the litigation of this Action

     and shall not be used for any other purpose, including for the purpose of obtaining an

     assignment of, or any other rights to, any patents or other intellectual property. Any person



PROTECTIVE ORDER                                                                            Page 5
     Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 7 of 24




     or entity who obtains access to DESIGNATED MATERIAL or the contents thereof

     pursuant to this Order shall not make any copies, duplicates, extracts, summaries or

     descriptions of such DESIGNATED MATERIAL or any portion thereof except as may be

     reasonably necessary in the litigation of this Action. Any such copies, duplicates, extracts,

     summaries or descriptions shall be classified DESIGNATED MATERIALS and subject to

     all of the terms and conditions of this Order.

     Acquisition Bar. Any person or Party who obtains, receives, has actual access to, or

     otherwise learns, in whole or in part, the other Party’s RESTRICTED CONFIDENTIAL

     SOURCE CODE, as defined in paragraph 13 below, shall not directly or indirectly

     (i) advise or participate in the acquisition or licensing of any patent, or advise or evaluate

     any currently owned patent, that will be asserted against the designating Party in a future

     litigation or (ii) advise any patent holder, patent owner, company, or investor, including

     Blackbird and any of its subsidiaries or affiliates, on the selection or valuation of any patent

     or claim that will be asserted against the designating Party in a future litigation (the

     “Acquisition Bar”). The Acquisition Bar starts on the date of this Order and ends twelve

     (12) months following the conclusion of this litigation, including any appeals. Nothing in

     this provision shall prevent any attorney of record from assisting its client in settlement

     negotiations in this case or advising on legal matters involving validity of patents (for

     example, an inter-partes review).

8.   To the extent a producing Party believes that certain Protected Material qualifying to be

     designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

     limitation, the producing Party may designate such Protected Material “RESTRICTED –

     ATTORNEYS’ EYES ONLY,” or to the extent such Protected Material includes extremely




PROTECTIVE ORDER                                                                             Page 6
      Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 8 of 24




      sensitive technical information, i.e., computer source code (“Source Code Material”), the

      producing    Party   may    designate such Protected Material         as   “RESTRICTED

      CONFIDENTIAL SOURCE CODE.”

9.    For Protected Material designated RESTRICTED – ATTORNEYS’ EYES ONLY, access

      to, and disclosure of, such Protected Material shall be limited to individuals listed in

      paragraphs 5(a)-(d), and 5(f)-(h).

10.   For Protected Material designated RESTRICTED CONFIDENTIAL SOURCE CODE, the

      following additional restrictions apply, unless the producing Party and the receiving Party

      agree otherwise in writing in a stipulation filed with the Court. Once a producing Party

      makes its Source Code available and upon the receiving Party’s written notice at least three

      (3) business days in advance, Source Code shall be made available according to the

      following:

      (a)    Access to a Party’s Source Code Material shall be provided only on “stand-alone”
             computer(s) (that is, the computer may not be linked to any network, including a
             local area network (“LAN”), an intranet or the Internet). The stand-alone
             computer(s) may be connected to a printer solely for the limited purposes pursuant
             to paragraphs 10(h and i) below. The stand-alone computer(s) will be placed in a
             secured room at the corporate offices of the producing Party, any office of the
             producing Party’s law firm, or other location as agreed upon by the Parties. No
             recordable media, recordable devices, computers, cell phones, or other electronic
             devices may be brought into the secured room. The receiving Party shall sign a
             log with the following information: name, signature, date, time in, and time out of
             the Source Code Material room. The producing Party shall maintain this log. The
             producing Party shall also be entitled to have a person who is not an attorney
             visually monitor, from outside of the secured room, the Receiving Party’s actions
             in the secured room to ensure compliance with the provisions of this Order
             governing source code provided, however, that said person shall not be permitted
             to view, from outside the secured room, the screen of the standalone computer, and
             shall not be permitted to view any work product generated by the receiving Party’s
             representative(s);

      (b)    The receiving Party shall make reasonable efforts to restrict its requests for such
             access to the stand-alone computer(s) to normal business hours, which for purposes
             of this paragraph shall be 8:00 a.m. through 5:00 p.m. local time. However, upon


PROTECTIVE ORDER                                                                          Page 7
    Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 9 of 24




          reasonable notice from the receiving Party, the producing Party shall make
          reasonable efforts to accommodate the receiving Party’s request for access to the
          stand-alone computer(s) outside of normal business hours. The Parties agree to
          cooperate in good faith such that maintaining the producing Party’s Source Code
          Material at its corporate offices or other location agreed to by the Parties shall not
          unreasonably hinder the receiving Party’s ability to efficiently and effectively
          conduct the prosecution or defense of this Action;

    (c)   The producing Party shall provide the receiving Party with information explaining
          how to start, log on to, and operate the stand-alone computer(s) in order to access
          the produced Source Code Material on the stand-alone computer(s);

          The producing Party will produce Source Code Material in computer searchable
          format on the stand-alone computer(s) as described above;

    (d)   Access to Protected Material designated RESTRICTED CONFIDENTIAL
          SOURCE CODE shall be limited to individuals listed in paragraphs 5(a)-(c) and
          5(g)-(h), and up to three (3) outside consultants or experts (but not affiliates of a
          Party) retained for the purpose of this litigation and approved to access such
          Protected Materials pursuant to paragraph 5(f) above. Counsel of record and
          individuals under paragraph 5(h) do not have to sign the Undertaking attached as
          Appendix A. Any other authorized individual under paragraphs 5(a)-(c) and 5(f)-
          (h) that wants access to RESTRICTED CONFIDENTIAL SOURCE CODE shall
          complete the Undertaking attached as Appendix A. If the Parties reach an
          agreement, other individuals may be added to this list, and any such stipulation
          shall be in writing and filed with the Court.

          Access to Protected Material designated RESTRICTED CONFIDENTIAL
          SOURCE CODE shall be limited to individuals listed in paragraphs 5(a),
          5(c)(limited to outside counsel employees), and 5(f)-(h). Individuals under
          paragraph 5(h) do not have to sign the Undertaking attached as Appendix A. Any
          other authorized individual under paragraphs 5(a), 5(c)(limited to outside counsel
          employees), and 5(f)-(g) that want access to RESTRICTED CONFIDENTIAL
          SOURCE CODE shall complete the Undertaking attached as Appendix A. If the
          Parties reach an agreement, other individuals may be added to this list, and any
          such stipulation shall be in writing and filed with the Court.

    (e)   A receiving Party may include excerpts of Source Code Material in a pleading,
          exhibit, expert report, infringement contentions, discovery document, deposition
          transcript, or other Court document (“Source Code Documents”), provided that the
          Source Code Documents are appropriately marked under this Order, restricted to
          those who are entitled to have access to them as specified herein, and, if filed with
          the Court, filed under seal in accordance with the Court’s rules, procedures and
          orders;




PROTECTIVE ORDER                                                                         Page 8
    Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 10 of 24




    (f)   To the extent portions of Source Code Material are quoted in a Source Code
          Document, uncited Source Code Material must be redacted and, either (1) the
          entire Source Code Document will be stamped and treated as RESTRICTED
          CONFIDENTIAL SOURCE CODE or (2) those pages containing quoted Source
          Code Material will be separately stamped and treated as RESTRICTED
          CONFIDENTIAL SOURCE CODE. Alternatively, the producing party may
          choose to produce redacted Source Code Material in a Source Code Document
          under the RESTRICTED – ATTORNEYS’ EYES ONLY designation.

    (g)   No written or electronic copies of Source Code Material shall be made without
          prior written consent of the producing Party, except as provided in paragraphs 10(f)
          and 10(g) above and as necessary to create documents which, pursuant to the
          Court’s rules, procedures and order, must be filed or served electronically;

    (h)   The receiving Party shall be permitted to request from the producing Party a
          reasonable number of printouts of Source Code Material, which shall be limited to
          250 pages per representative version of any product accused of infringement by
          Plaintiff or asserted as prior art by Defendant, with no contiguous block greater
          than 25 pages, all of which shall be designated and clearly labeled “RESTRICTED
          CONFIDENTIAL SOURCE CODE.” The receiving Party may request to print
          additional pages beyond the aforementioned limits and the Parties will meet and
          confer in good faith regarding such a request. The producing Party shall Bates
          number, copy, and label “RESTRICTED CONFIDENTIAL SOURCE CODE”
          any pages requested for printing by the receiving Party. Three (3) copies of
          requested printouts shall be provided to the receiving Party within three (3)
          business days of the request. The producing Party shall retain a copy of the
          printouts provided to the Receiving Party. The receiving Party shall be permitted
          to request that the producing party print the folder structures, if any, containing the
          Source Code Material, including the filenames contained therein. Such printout of
          the folder structure shall be clearly labeled “RESTRICTED CONFIDENTIAL
          COUSE CODE,” and such printout shall not count against the aforementioned
          page limits.

    (i)   If the receiving Party’s outside counsel, consultants, experts, or any other
          authorized person obtain printouts or photocopies of Source Code Material or
          notes, the receiving Party shall ensure that such outside counsel, consultants,
          experts, or person keeps the printouts or photocopies in a secured locked area in
          the offices of such outside counsel, consultant, or expert. The receiving Party may
          also temporarily keep the printouts or photocopies in a secured location under lock
          and key at: (i) the Court for any proceedings(s) relating to the Source Code
          Material, for the dates associated with the proceeding(s); (ii) the sites where any
          deposition(s) relating to the Source Code Material are taken, for the dates
          associated with the deposition(s); and (iii) any secure intermediate location
          reasonably necessary to transport the printouts or photocopies; and




PROTECTIVE ORDER                                                                          Page 9
      Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 11 of 24




      (j)    A producing Party’s Source Code Material may only be transported by the
             receiving Party at the direction of a person authorized under paragraph 10(e) above
             to another person authorized under paragraph 10(e) above, on paper via a delivery
             service that is secure, includes tracking on the package, and includes signature
             required for delivery of the package. Source Code Material may not be transported
             or transmitted electronically over a network of any kind, including a LAN, an
             intranet, or the Internet.

11.   The producing Party shall install commercially available software tools of the receiving

      Party’s choice for viewing and searching Source Code on the secure computer(s)

      containing Source Code at the requested date and time of inspection, provided, however,

      that such other software tools are in compliance with all of the terms, conditions, and

      protections herein. Software tools may include, but are not limited to, Eclipse, Microsoft

      Visual Studio, Visual Slick Edit, Source-Navigator, PowerGrep, ExamDiff Pro,

      Understand, Notepad++, Windows GREP, dtSearch, Beyond Compare, Crimson Editor, or

      outside counsel, and similar programs. At least five (5) business days in advance of the

      inspection, the receiving Party must provide the producing Party with the software tool(s)

      either via a CD or DVD containing such software tool(s) or directions for downloading the

      software tool(s). The receiving Party is responsible for the cost of and for obtaining any

      necessary licenses for any such software tool(s). The software tool(s) provided by the

      receiving Party shall not be modified by the producing Party prior to or after installation.

12.   The producing Party may not configure its Source Code and/or review computer(s) in a

      manner that unreasonably impedes or slows the receiving Party’s ability to inspect the

      Source Code or allows the producing Party to monitor the receiving Party’s inspection

      (e.g., key logging, video capture, in-person monitoring, etc.). The individuals allowed to

      view Source Code shall be entitled to take notes relating to the Source Code provided,

      however, that no one may copy Source Code into said notes. No provision in this section




PROTECTIVE ORDER                                                                          Page 10
      Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 12 of 24




      gives the producing Party the right to inspect or review any notes and/or other work product

      of the receiving Party. However, if the producing Party has good cause to believe that the

      provisions of this Protective Order have been violated, then the producing Party may

      request that the Court conduct an in-camera review of said notes.

13.   Prosecution Bar. Absent written consent from the producing Party, which shall be filed

      with the Court as a joint stipulation, any individual who receives and reviews, on behalf of

      a receiving Party, any of a Party’s Protected Material that is designated RESTRICTED –

      ATTORNEYS’ EYES ONLY and/or RESTRICTED CONFIDENTIAL SOURCE CODE

      (collectively “HIGHLY SENSITIVE MATERIAL”) shall not prepare, prosecute,

      supervise, assist or otherwise be involved in the preparation or prosecution of any patent

      application involving

             the subject matter of the patents-in-suit, during the pendency of this Action and for

             one year after the entry of final judgment in the litigation against the Defendant.



             the subject matter of the disclosures of the patents-in-suit, note taking, organizing,

             task management, or archiving during the pendency of this Action and for one year

             after its conclusion, including any appeals.


      Nothing in this paragraph shall prevent any attorney or person associated with a receiving

      Party that has received another party’s or third-party’s HIGHLY SENSITIVE MATERIAL

      from participating in any way in any post-grant patent proceedings (e.g., reexamination,

      inter partes review and/or post-grant review) that is instituted or sought to be instituted

      challenging the validity of any patents; however, said attorney or person may not assist the

      Party owning the challenged patent in drafting, amending, or proposing for substitution to



PROTECTIVE ORDER                                                                          Page 11
      Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 13 of 24




      the PTO patent claims in said post grant proceeding(s). Prior to the production of any

      HIGHLY SENSITIVE MATERIAL, counsel for the Parties will confer to designate the

      individuals who are to receive the materials. To the extent the producing Party includes

      any individual that was not designated to receive HIGHLY SENSITIVE MATERIAL, that

      individual will not be subject to the Prosecution Bar set forth in this paragraph simply by

      receiving the materials. Upon learning that HIGHLY SENSITIVE MATERIALS were

      inadvertently received, this individual shall inform the producing Party that it received

      HIGHLY SENSITIVE MATERIALS, including a representation of whether the materials

      were reviewed. If the HIGHLY SENSITIVE MATERIALS were reviewed, unless the

      producing Party objects within seven (7) days, that individual will not be subject to the

      Prosecution Bar set forth in this paragraph. If the HIGHLY SENSITIVE MATERIALS

      were reviewed and if the producing Party objects, the individual will not be subject to the

      Prosecution Bar set forth in this paragraph unless ordered by the Court if the individual

      destroys or returns all HIGHLY SENSITIVE MATERIALS and agrees to no further

      review of those HIGHLY SENSITIVE MATERIALS, otherwise the individual will be

      subject to the Prosecution Bar. The restrictions set forth in this paragraph (Prosecution

      Bar) shall not be triggered by review of a document, thing, or testimony later designated

      as   RESTRICTED        –    ATTORNEYS’        EYES      ONLY      and/or   RESTRICTED

      CONFIDENTIAL SOURCE CODE to the extent the document, thing, or testimony was

      not so designated at the time of review.

14.   Covenant to Not Sue.

             If Defendant produces or discloses information designated as “RESTRICTED –

             ATTORNEYS’ EYES ONLY” or “RESTRICTED CONFIDENTIAL SOURCE




PROTECTIVE ORDER                                                                        Page 12
    Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 14 of 24




          CODE,” Blackbird covenants not to sue Defendant for infringement of patents

          involving the subject matter of the patents-in-suit that are acquired during the time

          between (a) the date on which the Defendant first produces or discloses information

          designated as “RESTRICTED – ATTORNEYS’ EYES ONLY” or “RESTRICTED

          CONFIDENTIAL SOURCE CODE,” and (b) one year after the entry of final

          judgment in the litigation against the Defendant (the “Restricted Patents”).

          Blackbird further covenants not to sue any person that purchases a product from

          Defendant (a “Customer”) for infringement of a Restricted Patent by a product that

          is accused by Blackbird of infringement in the above-captioned litigation against

          that Defendant and which is purchased by the Customer from Defendant. Blackbird

          further covenants not to sue any third-party person that supplies Defendant with a

          product (a “Supplier”) for infringement of a Restricted Patent by a product accused

          by Blackbird of infringement in the above-captioned litigation against Defendant.

          After Defendant is no longer party to these litigations, it will, within 14 days of a

          written request from Blackbird for confirmation that a person is a Customer or a

          Supplier, disclose to Blackbird whether the person is a Customer or a Supplier

          subject to the covenant not to sue set forth in this paragraph and, upon request,

          provide documentary evidence sufficient to show the same. To the extent a

          Supplier or Customer is not disclosed in response to such a request from Blackbird,

          the covenant not to sue set forth in this paragraph will not apply with respect to that

          person.



          If Defendant produces or discloses information designated as “RESTRICTED –

          ATTORNEYS’ EYES ONLY” or “RESTRICTED CONFIDENTIAL SOURCE


PROTECTIVE ORDER                                                                        Page 13
    Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 15 of 24




          CODE,” Blackbird covenants not to sue Defendant for infringement of any

          Restricted Patent, as defined below. A Restricted Patent is any patent (a) that

          claims priority to the patent-in-suit (e.g., a child, continuation, continuation-in-part,

          or divisional) or the patent-in-suit claims priority to (e.g., a parent), or (b) any

          patent that involves (i) the subject matter of the disclosures of the patent-in-suit, (ii)

          note taking software, (iii) organizing software, (iv) task management software, (v)

          or archiving software and is currently owned by Blackbird, or is assigned or

          licensed to Blackbird during the Restricted Time, as defined below. The Restricted

          Time starts on the date the Defendant first produces or discloses information

          designated as “RESTRICTED – ATTORNEYS’ EYES ONLY” or “RESTRICTED

          CONFIDENTIAL SOURCE CODE” and ends one year after the conclusion of this

          lawsuit, including any appeals. Blackbird further covenants not to sue any person

          that purchases or uses a product from Defendant (a “Customer”) for infringement

          of a Restricted Patent by a Defendant product. This covenant does not prevent

          Blackbird from suing a Customer for infringement of a Restricted Patent based on

          the Customer’s purchase or use of a third-party product.              Blackbird further

          covenants not to sue any third-party that supplies Defendant with a product, or

          component thereof, (a “Supplier”) for infringement of a Restricted Patent by a

          product, or component thereof, that is purchased or used by Defendant. This

          covenant does not prevent Blackbird from suing a Supplier for infringement of a

          Restrict Patent based on the Suppliers’ sale or use of a product by a third-party.

          After Defendant is no longer party to these litigations, it will, within 35 days of a

          written request from Blackbird for confirmation that a person is a Customer or a




PROTECTIVE ORDER                                                                          Page 14
      Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 16 of 24




             Supplier, disclose to Blackbird whether the person is a Customer or a Supplier

             subject to the covenant not to sue set forth in this paragraph and, upon request,

             provide documentary evidence sufficient to show the same. Notice shall be

             provided to Defendant via a mail service with tracking to: Evernote Corporation,

             General Counsel, 305 Walnut Street Redwood City, CA 94063 and to Scott

             Sherwin, Morgan, Lewis & Bockius LLP, 110 N. Wacker Dr. 30th Floor, Chicago,

             IL 60606. A response to Blackbird will be sent via [mail or email] to: [XXX]. To

             the extent a Supplier or Customer is not disclosed in response to such a request

             from Blackbird, the covenant not to sue set forth in this paragraph will not apply

             with respect to that person.

15.   Nothing in this Order shall require production of documents, information or other material

      that a Party contends is protected from disclosure by the attorney-client privilege, the work

      product doctrine, or other privilege, doctrine, or immunity. Inadvertent or unintentional

      disclosures of material protected by the attorney-client privilege or the work product

      doctrine shall be handled in accordance with Federal Rule of Civil Procedure 26(b)(5)(B)

      and Federal Rule of Evidence 502. Any Party that inadvertently or unintentionally

      produces documents, information or other material it reasonably believes are protected

      under the attorney-client privilege, work product doctrine, or other privilege, doctrine, or

      immunity may obtain the return of such documents, information or other material by

      notifying the recipient(s) of the inadvertently or unintentionally produced documents,

      information or other material. The recipient(s) shall gather and return all copies of such

      documents, information or other material to the producing Party, except for any pages




PROTECTIVE ORDER                                                                           Page 15
      Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 17 of 24




      containing privileged or otherwise protected markings by the recipient(s), which pages

      shall instead be destroyed and certified as such to the producing Party.

16.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized

      to have access thereto to any person who is not authorized for such access under this Order.

      The Parties and all persons authorized to have access to DESIGNATED MATERIAL are

      hereby ORDERED to safeguard all such documents, information and material to protect

      against disclosure to any unauthorized persons or entities. This Order does not restrict the

      producing Party’s rights as to its own DESIGNATED MATERIAL.

17.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

      DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided

      that the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible

      to have access to the DESIGNATED MATERIAL by virtue of his or her employment with

      the designating party, (ii) identified in the DESIGNATED MATERIAL as an author,

      addressee, or copy recipient of such information, (iii) although not identified as an author,

      addressee, or copy recipient of such DESIGNATED MATERIAL, someone who has, in

      the ordinary course of business, seen such DESIGNATED MATERIAL, or (iv) another

      person entitled hereunder to access DESIGNATED MATERIAL.                    DESIGNATED

      MATERIAL shall not be disclosed to any other persons unless prior authorization is

      obtained from counsel representing the producing Party or from the Court.

18.   Parties may, at the deposition or within thirty (30) days after receipt of a deposition

      transcript,   designate   the   deposition   transcript   or   any    portion    thereof   as

      “CONFIDENTIAL,”           “RESTRICTED        –   ATTORNEYS’          EYES       ONLY,”     or

      “RESTRICTED CONFIDENTIAL SOURCE CODE” pursuant to this Order. Access to



PROTECTIVE ORDER                                                                           Page 16
      Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 18 of 24




      the deposition so designated shall be limited in accordance with the terms of this Order.

      If not designated at the deposition, until expiration of the 30-day period, the entire

      deposition shall be treated as “RESTRICTED – ATTORNEYS’ EYES ONLY”. The

      designation, sealing and redaction of hearing transcripts shall be done in accordance with

      the Court’s local rules.

19.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

      shall remain under seal until further order of the Court. The filing party shall be

      responsible for informing the Clerk of the Court that the filing should be sealed and for

      placing the legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER”

      above the caption and conspicuously on each page of the filing. Exhibits to a filing shall

      conform to the labeling requirements set forth in this Order. If a pretrial pleading filed

      with the Court, or an exhibit thereto, discloses or relies on confidential documents,

      information or material, such confidential portions shall be redacted to the extent

      necessary and the pleading or exhibit filed publicly with the Court.

20.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

      the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

      this Action, or from using any information contained in DESIGNATED MATERIAL at

      the trial of this Action, subject to any pretrial order issued by this Court.

21.   A Party may request in writing to the other Party that the designation given to any

      DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not

      agree to redesignation within ten (10) days of receipt of the written request, the requesting

      Party may apply to the Court for relief. Upon any such application to the Court, the burden

      shall be on the designating Party to show why its classification is proper. Such application



PROTECTIVE ORDER                                                                           Page 17
      Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 19 of 24




      shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil

      Procedure 37, subject to the Rule’s provisions relating to sanctions. In making such

      application, the requirements of the Federal Rules of Civil Procedure and the Local Rules

      of the Court shall be met. Pending the Court’s determination of the application, the

      designation of the designating Party shall be maintained.

22.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

      accordance with the terms of this Order shall be advised by counsel of the terms of this

      Order, shall be informed that he or she is subject to the terms and conditions of this Order,

      and shall sign an acknowledgment that he or she has received a copy of, has read, and has

      agreed to be bound by this Order. A copy of the acknowledgment form is attached as

      Appendix A.

23.   To the extent that any discovery is taken of persons who are not Parties to this Action

      (“Third Parties”) and in the event that such Third Parties contended the discovery sought

      involves trade secrets, confidential business information, or other proprietary information,

      then such Third Parties may agree to be bound by this Order.

24.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

      designate as “CONFIDENTIAL,” “RESTRICTED – ATTORNEYS’ EYES ONLY” or

      “RESTRICTED CONFIDENTIAL SOURCE CODE” any documents, information or

      other material, in whole or in part, produced or given by such Third Parties. The Third

      Parties shall have ten (10) days after production of such documents, information or other

      materials to make such a designation. Until that time period lapses or until such a

      designation has been made, whichever occurs sooner, all documents, information or other




PROTECTIVE ORDER                                                                          Page 18
      Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 20 of 24




      material so produced or given shall be treated as “CONFIDENTIAL” in accordance with

      this Order.

25.   Within thirty (30) days of final termination of this Action, including any appeals, all

      DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes,

      summaries, descriptions, and excerpts or extracts thereof (excluding excerpts or extracts

      incorporated into any privileged memoranda of the Parties and materials which have been

      admitted into evidence in this Action), shall at the receiving Party’s election either be

      returned to the producing Party or be destroyed. The receiving Party shall verify the return

      or destruction by affidavit furnished to the producing Party, upon the producing Party’s

      request. This paragraph notwithstanding, there shall be no obligation for outside counsel

      of record to return, purge, or destroy DESIGNATED MATERIAL that is integrated into

      counsel’s work product, even if that material has been specifically designated. The outside

      counsel of record receiving the DESIGNATED MATERIAL may keep their attorney work

      product which refers or relates to any DESIGNATED MATERIAL. Nothing in this Order

      requires the return or destruction of any information that is required by law to be retained

      or that is stored in back up/archive systems. Furthermore, there shall be no obligation for

      outside counsel of record to search, in their company e-mail accounts or other e-mail

      accounts that they used in connection with transmitting documents in this litigation, for,

      and destroy, emails containing DESIGNATED MATERIAL.

26.   The failure to designate documents, information or material in accordance with this Order

      and the failure to object to a designation at a given time shall not preclude the filing of a

      motion at a later date seeking to impose such designation or challenging the propriety

      thereof. The entry of this Order and/or the production of documents, information and



PROTECTIVE ORDER                                                                          Page 19
      Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 21 of 24




      material hereunder shall in no way constitute a waiver of any objection to the furnishing

      thereof, all such objections being hereby preserved.

27.   Any Party knowing or believing that any other party is in violation of or intends to violate

      this Order and has raised the question of violation or potential violation with the opposing

      party and has been unable to resolve the matter by agreement may move the Court for such

      relief as may be appropriate in the circumstances. Pending disposition of the motion by

      the Court, the Party alleged to be in violation of or intending to violate this Order shall

      discontinue the performance of and/or shall not undertake the further performance of any

      action alleged to constitute a violation of this Order.

28.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

      publication of the documents, information and material (or the contents thereof) produced

      so as to void or make voidable whatever claim the Parties may have as to the proprietary

      and confidential nature of the documents, information or other material or its contents.

29.   Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of

      any kind on the rights of each of the Parties to assert any applicable discovery or trial

      privilege.

30.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify

      this Order to allow disclosure of DESIGNATED MATERIAL to additional persons or

      entities if reasonably necessary to prepare and present this Action and (b) to apply for

      additional protection of DESIGNATED MATERIAL.

31.   No Party shall be required to identify on its privilege log any document or communication

      related to this litigation dated on or after the filing of the first above-captioned case that,

      absent this provision, the party would have been obligated to so identify on its privilege



PROTECTIVE ORDER                                                                            Page 20
    Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 22 of 24




    log. The parties shall exchange their respective privilege logs at a time to be agreed upon

    by the parties following the production of documents.




PROTECTIVE ORDER                                                                       Page 21
      Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 23 of 24




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                 WACO DIVISION

 BLACKBIRD TECH LLC d/b/a
 BLACKBIRD TECHNOLOGIES,

      Plaintiff,
                                                        C.A. No.: 6:20-cv-00603-ADA
 v.
                                                           JURY TRIAL DEMANDED
 EVERNOTE CORPORATION

      Defendant.



                                 APPENDIX A
                   UNDERTAKING REGARDING PROTECTIVE ORDER

      I, ___________________________________________, declare that:

1.    My address is _________________________________________________________.

      My current employer is _________________________________________________.

      My current occupation is ________________________________________________.

2.    I have received a copy of the Protective Order in this action. I have carefully read and

      understand the provisions of the Protective Order.

3.    I will comply with all of the provisions of the Protective Order. I will hold in confidence,

      will not disclose to anyone not qualified under the Protective Order, and will use only for

      purposes     of this   action   any information      designated as    “CONFIDENTIAL,”

      “RESTRICTED – ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

      SOURCE CODE” that is disclosed to me.




PROTECTIVE ORDER                                                                          Page 1
       Case 6:20-cv-00603-ADA Document 28-1 Filed 06/23/21 Page 24 of 24




4.     In particular, I understand that I am bound by all of the terms in this Protective Order,

       including the prohibition on acquiring patents (Paragraph 7) and participating in patent

       prosecution activity (Paragraph 13).

5.     Promptly upon being notified of the final termination of this action, I will return or destroy

       all documents and things designated as “CONFIDENTIAL,” “RESTRICTED –

       ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE”

       that came into my possession, and all documents and things that I have prepared relating

       thereto, to the outside counsel for the party by whom I am employed.

6.     I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

       Protective Order in this action.

       I declare under penalty of perjury that the foregoing is true and correct.



Signature     ________________________________________

Date          ________________________________________




PROTECTIVE ORDER                                                                             Page 2
